     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF
 4                                 UNITED STATES DISTRICT COURT
                              FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   KINGVISION PAY-PER-VIEW, LTD.,                     )
                                                        )
 7                   Plaintiff,      vs.                ) Case No.: 2:99-CV-02580-RMT-SH
                                                        )
 8   MARY L. TERRACES, et al,                           )
                                                        )
 9                Defendant,                            )
                                                        ) RENEWAL OF JUDGMENT BY CLERK
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, Kingvision Pay-Per-View, Ltd., and against Defendant, Mary L.
13
     Terraces, individually and dba El Tamarido, entered on January 7, 2010, be and the same is hereby
14
     renewed in the amounts as set forth below:
15
             Renewal of money judgment
16
                     a. Total judgment                                $     8,500.00
17
                     b. Costs after judgment                         $          00.00
18
                     c. Subtotal (add a and b)                        $     8,500.00
19
                     d. Credits                                      $           0.00
20
                     e. Subtotal (subtract d from c)                  $     8,500.00
21
                     f.   Interest after judgment(.47%)              $        398.95
22
                     g. Fee for filing renewal of application        $          00.00
23
                     h. Total renewed judgment (add e, f and g) $           8,898.95
24

25
             January 7, 2020
     Dated: ___________________               CLERK, by _________________________
26                                               Deputy

27   KIRY K. GRAY,
28   Clerk of U.S. District Court

                                                       - 1-

                                           Renewal of Consent Judgment
